Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 06/16/2022 are acknowledged.
According to the Amendments to the claims, claim 1 has /have been amended, claims 6-9 has /have been cancelled previously.  Accordingly, claims 1-5 and 10 are pending in the application.  An action on the merits for claims 1-5 and 10 are as follow
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contacts attorney Craig Feinberg (# 43,922) at June 21, 2022 to get permission of amend claim 1 to place the present application in condition for allowance.  The application has been amended as follows: 
A. Claim 1, line 8: Replace “on the outside” with --on an outside--.
B. Claim 1, line 9: Replace “from an outside” with --from the outside--.
Reason for allowance
Regarding Independent Claim 1, the prior art of record Sueyoshi (JP 2016 107355 A) discloses an articulated welding robot; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “conduit cable is disposed on an outside of the arm outer periphery at a proximal
end side of the at least any of the arm parts and is curved from the outside of the arm outer periphery into an inside of the depression, and a support member configured to support the conduit cable is provided on an inclined surface at a proximal end side end portion of the depression, the support member being configured to introduce the conduit cable from the proximal end side of the at least any of the arm parts to the depression with respect to the arm axial center”; furthermore, there is no motivation found to modify the prior art to obtain the claimed limitations. As such, claim 1 is allowed.  With respect to Claims 2-5 and 10, the dependency on Claim 1 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761